DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 10/18/2019 were reviewed and are acceptable.
Specification
The specification filed on 10/18/2019 was reviewed and is acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaura (US 2016/0111748 A1).
Regarding claim 1, Yamaura discloses a fuel cell (Abstract), comprising:
a fuel cell stack (10) including a stacked body with a plurality of stacked unit cells ([0015]), an end plate unit with an end plate (20) arranged at an end of the stacked body (as shown in Fig 1), and a gas manifold (discharge passage 14) penetrating the stacked body at the end plate unit in a stacking direction (as shown in Fig 1), the gas manifold being configured such that reaction gas flows through therein ([0016]); and
a valve (15) disposed between the end plate unit and a gas piping (as shown in Fig 1, it is noted that although Yamaura shows the valve at the end of the gas piping, there must necessarily be piping continuing downstream from the valve in order for the valve to function, i.e. a valve cannot open or close a ‘dead-end’ gas passage and still function) configured to supply or discharge the reaction gas to or from the fuel cell ([0021]), and the valve including an in-valve flow path communicating the gas manifold and the gas piping (not explicitly shown, but a valve must necessarily have an “in-valve flow path”” in order to function), and a valve element (a valve, by definition, necessarily comprises a valve element), wherein
the gas manifold includes a stacked body manifold (portion formed by communication holes 13) penetrating the stacked body in the stacking direction (as shown in Fig 1) and an end plate unit flow path (portion formed by through hole 24) penetrating the end plate unit (as shown in Fig 1), and
when the fuel cell stack is arranged so that a manifold bottom portion that is a bottom portion extending in the stacking direction in the stacked body manifold is horizontal, a bottom portion of an 

    PNG
    media_image1.png
    532
    771
    media_image1.png
    Greyscale

Regarding claim 5, Yamaura discloses all of the claim limitations as set forth above.
Yamaura further discloses that when the fuel cell stack is arranged so that the manifold bottom portion is horizontal, the manifold bottom portion is in a lowest position in the gas manifold (as shown in annotated Fig 1 above).
Regarding claim 6, Yamaura discloses all of the claim limitations as set forth above.
Yamaura further discloses that the end plate unit includes, on an inner wall surface of a through hole (24) provided in the end plate (as shown in Fig 1), a resin layer (tubular portion 23, [0017]) forming an inner wall surface of the end plate unit flow path (as shown in Fig 1), and
an inner diameter of the resin layer gradually reduces from an end on the stacked body side toward an end on the valve side (as shown in Fig 1).
Regarding claim 10, Yamaura discloses all of the claim limitations as set forth above.

integrally forming the resin layer on the end plate by insert molding ([0017]).
Allowable Subject Matter
Claim(s) 2-4 and 7-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a fuel cell wherein:
(claim 2) when the fuel cell stack is arranged so that the manifold bottom portion is horizontal, a first lower portion arranged below the manifold bottom portion exists in the end plate unit flow path;
(claims 7 and 8) the fixing member fixes the fuel cell stack to the support member so that the stacked body manifold is tilted downward in a flow direction of the reaction gas.
Yamaura (US 2016/0111748 A1) is considered to be the closest relevant prior art to dependent claims 2, 7, and 8.  Yamaura discloses most of the claim limitations as set forth above.
However, Yamaura does not disclose, teach, fairly suggest, nor render obvious the recited lower portion arranged below the manifold bottom portion, nor the stacked body manifold being tilted downward in a flow direction of the reaction gas.  Tot eh contrary, Yamaura explicitly discloses that the purpose of the disclosed end plate and manifold is to restrain condensed water from flowing into the valve so as to prevent freezing ([0005-0009]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards either lowering a portion of the restriction portion, nor tilting the stacked body downward, because doing so would reasonably allow condensed water to flow downstream to the valve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamaura (US 2018/0309151 A1) is cited for the disclosure of fuel cell end plates;
Ko et al. (US 2018/0166705 A1) is cited for the disclosure of fuel cell manifolds and separators;
Nara et al. (US 2017/0263969 A1) is cited for the disclosure of fuel cell coolant manifolds;
Naito (US 2017/0237107 A1) is cited for the disclosure of fuel cell end plates and manifolds;
Naito et al. (US 2016/0344058 A1) is cited for the disclosure of fuel cell mounting structures;
Yamamoto et al. (US 2015/0288020 A1) is cited for the disclosure of fuel cell manifold piping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        06/24/2021